



 
FIRST AMENDMENT TO
 
SERIES A PREFERRED STOCK PURCHASE AGREEMENT
 


 
This First Amendment (this “Amendment”) to the Series A Preferred Stock Purchase
Agreement entered into as of November 30, 2006 (the “Original Agreement”), by
and between OcuSense, Inc., a Delaware corporation (“Company”) and OccuLogix,
Inc., a Delaware corporation (“Purchaser”) is made effective this 29th day of
October, 2007, by and between Company and Purchaser.
 
WHEREAS, pursuant to the Original Agreement, Company, among other things, sold
Purchaser shares of its Series A Preferred Stock; and
 
WHEREAS, pursuant to Section 1.4(c) of the Original Agreement, certain payments
by Purchaser to Company are to be paid upon the achievement of certain
milestones, including the Second Milestone; and
 
WHEREAS, Company and Purchaser desire to amend and restate the definition of
“Second Milestone” in the Original Agreement; and
 
WHEREAS, pursuant to Section 9.9 of the Original Agreement, the Original
Agreement may only be amended with the written consent of Company and Purchaser.
 
                NOW, THEREFORE, for valuable consideration received, the receipt
of which is hereby acknowledged, Company and Purchaser hereby agree as follows:
 
1.           The last clause of Section 1.4(c) of the Original Agreement, which
commences immediately after the semi colon and which defines the term “Second
Milestone,” is hereby amended and restated in its entirety to read as follows:
 
“and Second Milestone” means the achievement of the successful production and
testing of (A) Osmolarity Beta Lab Cards and (B) the Osmolarity Beta Reader as
further described on Schedule 1.4(c)(ii) hereto.”
 
2.           Schedule 1.4(c)(ii) to the Original Agreement is hereby amended and
restated in its entirety to read as follows:
 
“SCHEDULE 1.4(c)(ii)
 
Beta Lab Cards (Osmolarity)
 
The Osmolarity Beta Lab Card is capable of effectively collecting 100 nanoliters
of tear samples from a human subject and reliably interfacing with the Beta
Reader to measure the osmolarity of the collected tears within a 3% (CV)
tolerance.
 
Beta Reader (Osmolarity)
 
The Osmolarity Beta Reader demonstrates basic operation of an integrated system
that includes prototype hardware and software that is able to interface to the
Osmolarity Beta Lab Card and is capable of electrically measuring the Osmolarity
of tears collected with the Osmolarity Beta Lab Card or referent solutions.”
 
3.           Except as expressly amended as provided above, the Original
Agreement shall remain unmodified and in full force and effect.
 
4.           Any capitalized terms used but not defined herein shall have the
meanings ascribed to them in the Original Agreement.
 
5.           This Amendment may be executed in one or more counterparts, each of
which shall be deemed an original.  Any party may execute this Amendment by
facsimile signature, which shall be deemed to constitute an original for all
purposes.


--------------------------------------------------------------------------------





 
IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.






COMPANY:
 
                                                                        
OCUSENSE, INC.
                                                                         By:
/s/Eric Donsky
 
Name:           Eric Donsky
 
Title:             Chief Executive Officer
           
PURCHASER:
 
                                                                        
OCCULOGIX, INC.
                                                                         By:
/s/Elias Vamvakas
 
Name:           Elias Vamvakas
 
Title:             Chief Executive Officer
   

 


 



      
           
      
        
      
      
        OCUSENSE, INC.      
        SIGNATURE PAGE TO      
        FIRST AMENDMENT TO PREFERRED STOCK PURCHASE AGREEMENT      
      
        
      
    


--------------------------------------------------------------------------------


